UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1563



In Re:   STEVEN NEIL KENDALL,

                Debtor.

--------------------------------

APARNA GUPTA,

                Plaintiff - Appellee,

           v.

STEVEN NEIL KENDALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00122-LMB; BK-05-14772; 06-01019-SSM)


Submitted:   July 1, 2008                 Decided:   August 13, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Hugo Blankingship, III, BLANKINGSHIP & ASSOCIATES, P.C.,
Alexandria, Virginia, for Appellant. Richard G. Hall, Annandale,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven Kendall appeals from the district court’s order

affirming the bankruptcy court’s order entering judgment in favor

of Aparna Gupta on her action challenging the dischargeability,

under 11 U.S.C. § 523(a)(2)(A) (2000), of a $65,000 loan made by

Gupta to Kendall.   We have reviewed the record on appeal and the

parties’ briefs and conclude that the bankruptcy court did not

clearly err in finding that the debt at issue constituted an

“extension, renewal, or refinancing of credit,” and that it was

procured through fraud, within the meaning of § 523(a)(2).   See In

re Biondo, 180 F.3d 126, 130 (4th Cir. 1999).     Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -